Exhibit 10.1
Visteon Corporation
One Village Center Drive
Van Buren Township, MI 48111
May 11, 2011
Mr. David Zales
Alden Global Distressed Opportunities Master Fund, L.P.
c/o Alden Global Capital
885 Third Avenue
New York, NY 10022
Dear Mr. Zales:
     This letter constitutes the agreement (the “Agreement”) among Alden Global
Distressed Opportunities Master Fund, L.P., a Cayman Islands limited
partnership, on behalf of itself and its affiliated funds, persons and entities,
both current and future (collectively, “Alden”), and Visteon Corporation, a
Delaware corporation (the “Company”).
     WHEREAS, the Company and Alden have agreed that it is in their mutual
interests to enter into this Agreement, among other things, to set forth certain
agreements concerning the composition of the board of directors of the Company
(the “Board”); and
     WHEREAS, Mr. William E. Redmond, Jr. has announced that he is resigning
from the Board effective May 20, 2011.
     NOW, THEREFORE, in consideration of the promises and the representations,
warranties and agreements contained herein, and other good and valuable
consideration, the parties hereto mutually agree as follows:
     1. Upon issuance of the press release referred to in Section 7, Alden shall
withdraw its notice of intent to nominate individuals for election to the Board
at the Company’s 2011 annual meeting of stockholders (the “2011 Annual
Meeting”).
     2. As promptly as practicable following the 2011 Annual Meeting, but in any
event no later than August 1, 2011, the Board, pursuant to the powers granted to
the Board under Article Eighth of the Second Amended and Restated Certificate of
Incorporation of the Company (the “Charter”), shall increase the size of the
Board by one (such that there will be ten total seats on the Board and there
will be two vacancies following Mr. Redmond’s resignation and the increase in
the size of the Board) and appoint two persons selected by the Board from a pool
of candidates recommended by Alden (such persons selected by the Board, the
“Appointed Directors”) to fill the two vacancies on the Board and to serve in
such capacity from such date of appointment through the date of the Company’s
2012 annual meeting of stockholders (the “2012 Annual Meeting”). Alden shall
recommend candidates who possess the skills and qualifications necessary (it
being understood that a candidate’s age shall not be a basis which precludes
such candidate from being added to the pool by Alden) to serve on the board of
directors of a large

 



--------------------------------------------------------------------------------



 



May 11, 2011
Page 2
public company, and the Board shall act reasonably and consistent with its
fiduciary duties in evaluating such candidates. Alden is initially proposing
three candidates, which it has identified to the Board, for consideration by the
Board. The Board shall advise Alden no later than 5 business days after the 2011
Annual Meeting whether it will appoint two of such candidates to the Board. If
the Board declines to appoint two of such candidates to the Board, Alden shall
continue to recommend new candidates as promptly as practicable until the Board
has appointed two such candidates as the Appointed Directors. The Board shall
respond to Alden within 20 days of any such recommendation as to its decision.
     3. Concurrently with the appointment of the Appointed Directors, the Board
shall, consistent with its fiduciary duties, consider in good faith each
Appointed Director’s skills and qualifications and appoint an Appointed Director
to each of the following committees of the Board: the Corporate Governance and
Nominating Committee, the Finance Committee and the Organization and
Compensation Committee.
     4. Alden shall (a) in the case of all shares of the Company’s common stock
(the “Common Stock”) owned of record by it as of the record date for the 2011
Annual Meeting (the “Record Date”), and (b) in the case of all shares of Common
Stock beneficially owned by Alden as of the Record Date (whether held in street
name or by some other arrangement, but excluding any shares it may be deemed to
beneficially own by virtue of its owning cash-settled total return equity and
warrant swaps), instruct the record holder to: in each case at the 2011 Annual
Meeting, (i) publicly support and vote for the election of each of the incumbent
directors; (ii) publicly support and vote for ratification of
PricewaterhouseCoopers LLP as the Company’s independent registered public
accounting firm for fiscal year 2011; and (iii) vote to abstain or against any
shareholder nominations for director or shareholder proposals (whether made
pursuant to Rule 14a-8 or Rule 14a-4 under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) which are not approved and recommended by the
Board. The Company represents that it is not aware of any shareholder
nominations for directors or shareholder proposals to be voted on at the 2011
Annual Meeting.
     5. Alden shall not, except as otherwise set forth in this Agreement, from
the date of this Agreement until the earlier of (i) (A) 90 days prior to the
date of the 2012 Annual Meeting, provided, that if a notice to the Secretary of
the Company (the “ Secretary”) of nominations of directors for election to the
Board or the proposal of business at the 2012 Annual Meeting must be received
prior to such date to be considered timely, such date shall instead be 30 days
prior to the date on which such notice must be received by the Secretary to be
considered timely, if by such date either (x) the Corporate Governance and
Nominating Committee of the Company has not notified Alden and each of the
Appointed Directors that it has resolved to recommend to the Board that the
Board nominate, and the Board has agreed to nominate, each of the Appointed
Directors for election to the Board at the 2012 Annual Meeting, or (y) the
Corporate Governance and Nominating Committee of the Company has so notified
Alden and each of the Appointed Directors but (1) either of the Appointed
Directors has declined to stand for election as a Company nominee and has
notified the Company of same or (2) Alden has, within 5 business days of
receiving such notification by the Company, notified the Company that it
requests that the Board not renominate the Appointed Directors; or (B) the date
immediately following the 2012 Annual Meeting if (x) the Board has agreed to
renominate each of the Appointed Directors

 



--------------------------------------------------------------------------------



 



May 11, 2011
Page 3
for election at the 2012 Annual Meeting, (y) both of the Appointed Directors has
agreed to stand for election as a Company nominee and has notified the Company
of same, and (z) Alden has explicitly agreed to the renomination of, or has not
requested that the Company not renominate, the Appointed Directors; or (ii) such
date that the Company has materially breached any of its commitments or
obligations under this Agreement, except that if such material breach can be
cured, Alden shall provide written notice to the Company that the Company has
materially breached its commitments or obligations under this Agreement and the
Company shall have an additional 10 days after the date of such written notice
within which to cure its material breach (the “Standstill Period”):
          (a) make, or in any way participate, directly or indirectly, in any
“solicitation” (as such term is used in the proxy rules of the Securities and
Exchange Commission (the “SEC”)) of proxies or consents, conduct or suggest any
binding or nonbinding referendum or resolution or seek to advise, encourage or
influence any individual, partnership, corporation, limited liability company,
group, association or entity (collectively, a “Person”) with respect to the
voting of any of the Common Stock;
          (b) initiate, propose or otherwise “solicit” (as such term is used in
the proxy rules of the SEC) shareholders of the Company for the approval of
shareholder proposals, or cause or encourage any Person to initiate any such
shareholder proposal;
          (c) propose or nominate, or cause or encourage any Person to propose
or nominate, any candidates to stand for election to the Board, or seek the
removal of any member of the Board;
          (d) form, join or otherwise participate in any “partnership, limited
partnership, syndicate or other group” within the meaning of Section 13(d)(3) of
the Exchange Act with respect to the Common Stock, other than a group consisting
of members of Alden, or deposit any shares of Common Stock in a voting trust or
similar arrangement, or subject any shares of Common Stock to any voting
agreement or pooling arrangement, or grant any proxy with respect to any shares
of Common Stock (other than to a designated representative of the Company
pursuant to a proxy statement of the Company);
          (e) seek to call, or to request the call of, or call a special meeting
of the shareholders of the Company, or make a request for a list of the
Company’s shareholders or other Company records;
          (f) take any public action alone or in concert with others to control
or seek to control, or to influence or seek to influence, the management, the
Board or the policies of the Company; provided, however, that nothing herein
shall prohibit Alden from complying with legal or regulatory requirements,
including, without limitation, the filing of any report or schedule required to
be filed with the SEC; or
          (g) otherwise take, or solicit, cause or encourage others to take, any
action inconsistent with any of the foregoing.

 



--------------------------------------------------------------------------------



 



May 11, 2011
Page 4
     For the avoidance of doubt, any actions of an Appointed Director taken in
his or her capacity as a member of the Board or any committee thereof shall not
be deemed to violate the foregoing clauses (a) through (g).
     6. The Company represents and warrants that, at all times since October 1,
2010, including the date hereof, the Company has been in an Unrestricted Period
(as defined in the Charter) and does not reasonably expect that the Company will
enter an Unrestricted Period prior to June 30, 2011.
     7. The Company shall issue a press release in the form attached hereto as
Exhibit A (the “Press Release”) as soon as practicable on or after the date
hereof, but in no event later than May 12, 2011, and the Company shall file with
the SEC a corresponding Form 8-K that includes both the Press Release and this
Agreement.
     8. The Company and Alden each acknowledge and agree that (a) a breach or a
threatened breach by either party may give rise to irreparable injury
inadequately compensable in damages and accordingly each party shall be entitled
to injunctive relief, without proof of actual damages, to prevent a breach or
threatened breach of the provisions hereof and to enforce specifically the terms
and provisions hereof in any state or federal court having jurisdiction,
(b) neither party shall plead in defense for any such relief that there would be
an adequate remedy at law, (c) any applicable right or requirement that a bond
be posted by either party is waived and (d) such remedies shall not be the
exclusive remedies for a breach of this Agreement, but will be in addition to
all other remedies available at law or in equity.
     9. All notices and other communications under this Agreement shall be in
writing and shall be given (and shall be deemed to have been duly given upon
receipt) by delivery in person or by facsimile, or by Federal Express or
registered or certified mail, postage pre-paid, return receipt requested, as
follows:

      If to the Company:

      Visteon Corporation
One Village Center Drive
Van Buren Township, MI 48111
Attn: General Counsel

      with a copy (which shall not constitute notice) to:

      Kirkland & Ellis LLP
300 North LaSalle
Chicago, IL 60654
Attn: Gerald Nowak

 



--------------------------------------------------------------------------------



 



May 11, 2011
Page 5

      If to Alden:

      Alden Global Distressed Opportunities Master Fund, L.P.
c/o Alden Global Capital
885 Third Avenue
New York, NY 10022
Attn: David Zales

      with a copy (which shall not constitute notice) to:

      Schulte Roth & Zabel LLP
919 Third Avenue
New York, NY 10022


  Attn:  Marc Weingarten
David Rosewater

     10. This Agreement may be executed by the signatories hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.
     11. This Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware, without regard to its conflict of laws
principles. The parties hereto consent to personal jurisdiction and venue in any
action to enforce this Agreement in any court of competent jurisdiction located
in New York, New York.
     12. This Agreement constitutes the only agreement between Alden and the
Company with respect to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written. This Agreement shall inure to the benefit of the parties hereto and
their respective successors and permitted assigns. This Agreement may not be
assigned by any party without the express written consent of the other party or
parties. No amendment, modification, supplement or waiver of any provision of
this Agreement may in any event be effective unless in writing and signed by the
party or parties affected thereby. Alden acknowledges that the U.S. securities
laws prohibit any person who has access to material nonpublic information from
trading while in possession of such information or providing that information to
others in certain circumstances.
     13. The Company represents and warrants that (a) the Company has the power
and authority to execute, deliver and carry out the terms and provisions of this
Agreement and to consummate the transactions contemplated hereby, and (b) this
Agreement has been duly and validly authorized, executed and delivered by the
Company, constitutes a valid and binding obligation and agreement of the Company
and is enforceable against the Company in accordance with its terms.
     14. Alden represents and warrants that (a) it has the power and authority
to execute, deliver and carry out the terms and provisions of this Agreement and
to consummate the transactions contemplated hereby, and (b) this Agreement has
been duly and validly authorized,

 



--------------------------------------------------------------------------------



 



May 11, 2011
Page 6
executed and delivered by Alden, constitutes a valid and binding obligation and
agreement of Alden and is enforceable against Alden in accordance with its
terms.
     15. Alden, for the benefit of the Company and each of the Company’s
controlling persons, officers, directors, stockholders, agents, affiliates,
employees, attorneys and assigns, past and present, in their capacity as such
(the Company and each such person being a “Company Released Person”), hereby
forever waives and releases, and covenants not to sue, any of the Company
Released Persons for any and all claims, causes of action, actions, judgments,
liens, debts, contracts, indebtedness, damages, losses, liabilities, rights,
interests and demands of whatsoever kind or character (other than fraud)
(collectively, “Claims”) based on any event, fact, act, omission, or failure to
act by the Company Released Persons, whether known or unknown, occurring or
existing prior to the date hereof; provided, however, this waiver and release
and covenant not to sue shall not include any Claims (i) arising out of or
related to any obligations under, or breach of, this Agreement, or (ii) any acts
which are criminal; provided, further, that this waiver and release shall not
prohibit Alden’s receipt of proceeds in any class action lawsuit initiated by a
Person unaffiliated with Alden on the same basis as the Company’s other
non-initiating stockholders within such class. The Company, for the benefit of
Alden and each of its controlling persons, officers, directors, stockholders,
agents, affiliates, employees, attorneys and assigns, past and present, in their
capacity as such (each such person being an “Alden Released Person”), hereby
forever waives and releases and covenants not to sue, for any Claim based on any
event, fact, act, omission or failure to act by such Alden Released Person,
whether known or unknown, occurring or existing prior to the date hereof;
provided, however, this waiver and release and covenant not to sue shall not
include any Claims arising out of or related to any obligations under, or breach
of, this Agreement and does not extend to acts which are criminal.
     16. During the Standstill Period, Alden shall not solicit, cause or
encourage others to, make any comments or statements regarding the Company or
its current or former officers, directors or employees, which are derogatory or
detrimental to, or which disparage, any of the Company or its current or former
officers, directors or employees, provided, however, that nothing in this
Agreement to the contrary shall prohibit Alden from (i) making public statements
(including statements contemplated by Rule 14a-1(1)(2)(iv) under the Exchange
Act), (ii) engaging in discussions with other stockholders or (iii) soliciting,
or encouraging or participating in the solicitation of, proxies or consents with
respect to voting securities of the Company (so long as such discussions are in
compliance with subsection 5(d) hereof) in each case with respect to any
transaction that has been publicly announced by the Company involving (1) the
recapitalization of the Company, (2) an acquisition, disposition or sale of
assets or a business by the Company where the consideration to be received or
paid in such transaction has a value of $800 million or more or (3) a change of
control of the Company. During the Standstill Period, neither the Company nor
any of its officers or directors shall, nor shall any of them solicit, cause or
encourage others to, make any comments or statements regarding Alden or any of
its respective partners, officers, directors or employees, which are derogatory
or detrimental to, or which disparage, any of them. The foregoing shall not
apply to compelled testimony, either by legal process, subpoena or otherwise, or
to communications that are required by an applicable fiduciary or legal
obligation including, without limitation, (i) those communications that are

 



--------------------------------------------------------------------------------



 



May 11, 2011
Page 7
that are subject to contractual provisions providing for confidential disclosure
and (ii) the filing of any report or schedule that is required by law to be
filed with the SEC.
[signature page follows]

 



--------------------------------------------------------------------------------



 



            Very truly yours,

VISTEON CORPORATION
      By:   /s/ Donald J. Stebbins         Name:   Donald J. Stebbins       
Title:   Chairman and Chief Executive Officer     

Accepted and agreed to:
ALDEN GLOBAL DISTRESSED
OPPORTUNITIES MASTER FUND, L.P., on
behalf of itself and its affiliates
By: Alden Global Capital Limited, its investment manager
By: Alden Global Capital, a division of Smith Management, LLC, as service
provider to Alden Global Capital Limited

                By:   /s/ David B. Gales         Name:   David B. Gales       
Title:   General Counsel       

 